Citation Nr: 0800379	
Decision Date: 01/04/08    Archive Date: 01/22/08

DOCKET NO.  06-06 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Whether a reduction in the evaluation for prostate cancer, 
from 100 to 40 percent, was proper.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from October 1957 to 
October 1959 and from November 1959 to December 1977.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 decision by the RO.

This appeal has been advanced on the Board's docket pursuant 
to 38 U.S.C.A. § 7107(a)(2) and 38 C.F.R. § 20.900(c).


FINDINGS OF FACT

1.  In April 2003, the RO granted service connection for 
prostate cancer and assigned a 100 percent evaluation 
therefor, effective from January 15, 2003.

2.  In August 2003, the veteran completed radiation therapy 
for treatment of prostate cancer.

3.  In December 2004, the RO entered a rating action 
proposing to reduce the veteran's rating for prostate cancer 
from 100 to 40 percent based on the severity of urinary 
symptoms; the RO notified the veteran of the contemplated 
action, and the reasons therefor, and informed him of his 
right to submit additional evidence and to appear at a 
hearing.

4.  In May 2005, the RO implemented the proposed reduction to 
40 percent, effective from August 1, 2005; as of that date, 
the veteran's prostate cancer had not recurred, was not 
manifested by renal dysfunction, and was not manifested by 
voiding dysfunction requiring the use of an appliance or the 
wearing of absorbent materials that needed to be changed more 
than four times per day.


CONCLUSION OF LAW

The reduction in the evaluation for prostate cancer, from 100 
to 40 percent, was proper.  38 U.S.C.A. §§ 1155, 5103, 5103A 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.105, 3.159, 4.1, 
4.7, 4.115a, 4.115b, Diagnostic Code 7528 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In April 2003, the RO granted service connection for prostate 
cancer and assigned a 100 percent evaluation therefor, 
effective from January 15, 2003.  In August 2003, the veteran 
completed radiation therapy for treatment of prostate cancer.  
Following a VA examination in November 2004, the RO entered a 
rating action in December 2004 proposing to reduce the 
veteran's rating for prostate cancer from 100 to 40 percent 
based on the severity of urinary symptoms.  Subsequently, in 
May 2005, the RO implemented the proposed reduction, 
effective from August 1, 2005.  On appeal, the veteran 
contends that the 100 percent evaluation for his prostate 
cancer should not have been reduced.  He says that he still 
has prostate cancer, and seeks to have the prior rating 
reestablished.

I.  Preliminary Considerations

A.  Additional Evidence

As an initial matter, the Board notes that the RO last 
furnished the veteran a supplemental statement of the case 
(SSOC) relative to the issue here on appeal in February 2007.  
Thereafter, additional medical evidence was added to the 
claims file; specifically, records from Greenville Hospital 
dated in October 2004, June 2006, and March 2007.  The Board 
has reviewed that evidence and finds that it relates to the 
veteran's treatment for rectal bleeding due to radiation 
proctitis (a condition for which he is separately evaluated 
under 38 C.F.R. § 4.114, Diagnostic Code 7332), for 
respiratory difficulties, and for hematuria that arose long 
after the contested reduction became effective.  The evidence 
is not pertinent to the matter currently at issue inasmuch as 
it does not contain any meaningful information that bears on 
the question of whether the reduction in the veteran's 
rating, effective from August 1, 2005, was proper under 
38 C.F.R. § 4.115b, Diagnostic Code 7528.  Accordingly, there 
is no need to return the case to the RO for preparation of 
another SSOC.  See 38 C.F.R. § 19.31 (2007).

B.  VA's Duty to Notify

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007)).  Upon receipt of a complete or substantially complete 
application for benefits, the VCAA requires VA to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112, 121 (2004).

It is not entirely clear whether the VCAA notice requirements 
are applicable to reductions undertaken pursuant to 38 C.F.R. 
§ 3.105(e).  An action to reduce the evaluation for a 
service-connected disability is premised on the receipt of 
evidence indicating that a reduction is warranted: No 
"application for benefits" need be received in order to 
initiate the process.  In addition, § 3.105 contains its own 
notification requirements.  The regulation provides, in 
pertinent part that:

	[w]here the reduction in evaluation of a 
service-connected disability . . . is 
considered warranted and the lower evaluation 
would result in a reduction . . . of 
compensation payments currently being made, a 
rating proposing the reduction . . . will be 
prepared setting forth all material facts and 
reasons.  The beneficiary will be notified at 
his or her latest address of record of the 
contemplated action and furnished detailed 
reasons therefor, and will be given 60 days 
for the presentation of additional evidence 
to show that compensation payments should be 
continued at their present level.  Unless 
otherwise provided in paragraph (i) of this 
section, if additional evidence is not 
received within that period, final rating 
action will be taken and the award will be 
reduced . . . effective the last day of the 
month in which a 60-day period from the date 
of notice to the beneficiary of the final 
rating action expires.

Id.  Paragraph (i) further provides that VA will inform the 
beneficiary in the advance written notice of the proposed 
action that he has the right to a predetermination hearing, 
provided that the request for such hearing is received by VA 
within 30 days from the date of the notice.  Id. § 3.105(i).  
If no predetermination hearing is requested, final action 
will be based solely on the evidence of record.  Id.; Barger 
v. Principi, 16 Vet. App. 132 (2002) (VCAA held inapplicable 
due, in part, to the fact that the law governing the matter 
in question contained its own notice provisions).

Assuming that VA's duty to notify in this case is governed by 
38 C.F.R. § 3.105, the Board finds that the duty has been 
satisfied.  In December 2004, the RO entered a rating action 
proposing to reduce the veteran's rating for prostate cancer 
from 100 to 40 percent.  Thereafter, in January 2005, the RO 
notified the veteran of the contemplated action, and the 
detailed reasons therefor, and also informed him of his right 
to submit additional evidence and to appear at a hearing.  He 
was told that the RO would reduce his rating if no additional 
evidence was received within 60 days, and was informed that 
if he requested a hearing within 30 days, payments would be 
continued at the current rate until the hearing was held and 
the RO reviewed the testimony.

To the extent the notice requirements of the VCAA are 
applicable, the Board finds that those requirements have been 
satisfied as well.  The RO's January 2005 notification 
letter, together with correspondence dated in October 2004, 
September 2005, and March 2006, informed the veteran of the 
evidence necessary to support the continuation of his total 
rating.  He was notified of his and VA's respective duties 
for obtaining the information and evidence, and he was asked 
to send any pertinent evidence in his possession.  He was 
also informed of the manner in which disability ratings and 
effective dates are assigned for awards of disability 
benefits.  Although the totality of the notice was not 
provided until after the RO's reduction was implemented, the 
issue was subsequently re-adjudicated in an SSOC, thereby 
correcting any defect in the timing of the notice.  See, 
e.g., Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
No further corrective action is necessary.

C.  VA's Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2007).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2007).

It is not entirely clear whether the VCAA "duty to assist" 
provisions are applicable to reductions undertaken pursuant 
to 38 C.F.R. § 3.105(e).  The relevant provisions of the VCAA 
appear to contemplate that VA will assist in the gathering of 
evidence in connection with a "claim" for benefits.  As 
noted above, an action to reduce the evaluation for a 
service-connected disability is premised on the receipt of 
evidence indicating that a reduction is warranted: No 
"claim" is needed in order to initiate the process.  In 
addition, 38 C.F.R. § 3.105(e) says very little about 
offering evidentiary assistance to a claimant seeking to 
oppose a proposed reduction.  It provides only that the 
beneficiary "will be given 60 days for the presentation of 
additional evidence to show that compensation payments should 
be continued at their present level," that he will be given 
an opportunity for a hearing, and that, following such a 
hearing, VA will take into account, among other things, any 
additional evidence obtained "pursuant to necessary 
development."  38 C.F.R. § 3.105(e) and (i).

In any event, the Board finds that that the duty to assist 
provisions of the VCAA have been satisfied.  The veteran has 
been afforded a VA examination, and all of the relevant and 
obtainable evidence he has identified has been associated 
with his claims file.  No further development action is 
warranted.

II.  The Merits of the Veteran's Appeal

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2007).  
Separate diagnostic codes identify the evaluations to be 
assigned to the various disabilities.

If there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).

Prostate cancer is rated in accordance with the criteria set 
forth in 38 C.F.R. § 4.115b, Diagnostic Code 7528 (2007).  
Under that code, a 100 percent rating is assigned prior to 
the cessation of surgical, X-ray, antineoplastic 
chemotherapy, or other therapeutic procedures.  Id., Note.  
Thereafter, if there has been no local recurrence or 
metastasis, the condition is rated on residuals as voiding 
dysfunction or renal dysfunction, whichever is predominant.  
Id.

Voiding dysfunction is evaluated under 38 C.F.R. § 4.115a 
(2005).  In order to qualify for a rating in excess of 40 
percent, it must be shown that the condition in question 
requires the use of an appliance or the wearing of absorbent 
materials which must be changed more than four times per day.  
Id.

Renal dysfunction is also evaluated under 38 C.F.R. § 4.115a.  
Ratings ranging from zero to 100 percent may be assigned 
depending on the nature and severity of symptoms.

Following a thorough review of the record in this case, and 
the applicable law and regulations, the Board finds that the 
preponderance of the evidence supports the reduction in the 
veteran's evaluation for prostate cancer, from 100 to 
40 percent.  Although the veteran's private physician, J. 
Robert Monroe, Jr., M.D., opined in September 2005 that 
"there is possibly still cancer present which might need 
future treatment," that opinion is stated in speculative 
terms and falls well short of establishing the presence of an 
actual, local recurrence the veteran's cancer.  In addition, 
the weight of the evidence demonstrates that the veteran did 
not require the use of an appliance or the wearing of 
absorbent materials which must be changed more than four 
times of day at the time the reduction became effective in 
August 2005.  Indeed, the September 2005 correspondence from 
Dr. Monroe specifically states that the veteran "does not 
wear pads."  Further, there is no evidence that the 
condition was manifested by renal dysfunction at the time 
that the reduction was effectuated.  The appeal must be 
denied.


ORDER

The appeal is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


